84 Wn.2d 872 (1975)
529 P.2d 829
JOHN AMANT, Appellant,
v.
PACIFIC POWER & LIGHT CO., et al., Respondents.
No. 43273.
The Supreme Court of Washington, En Banc.
January 2, 1975.
Critchlow, Williams, Ryals & Schuster, by David E. Williams, for appellant.
Detels, Draper & Marinkovich and Frank W. Draper, for respondents Gray et al.
*873 F.N. Halverson (of Halverson, Applegate, McDonald, Bond, Grahn, Wiehl & Almon), for respondent Pacific Power & Light.
PER CURIAM:
This case was referred pursuant to ROA II-2 (a) which provides:
When the court of appeals reverses a judgment or order of the superior court by less than a unanimous decision, the aggrieved party may appeal or cross appeal to the supreme court.
Review of the Court of Appeals decision was granted because it was mandatory under our rules and statute. RCW 2.06.030.
Having reviewed the record and heard the arguments of the parties, we agree with the reasoning of the majority opinion and affirm the decision of the Court of Appeals.